— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Ulster Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit inmates from being out of place and refusing to obey a direct order. On administrative appeal, petitioner challenged only the harshness of the penalty imposed. Based on petitioner’s failure to raise any other issues at the administrative level, all the other issues raised in this CPLR article 78 proceeding have been waived and are not preserved for our review (see Matter of Maldonado v Racette, 175 AD2d 963 [1991]; Matter of Samuels v Kelly, 143 AD2d 506 [1988], lv denied 73 NY2d 707 [1989]). As petitioner’s penalty period has expired, that issue is moot.
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.